I concur in the result reached in the foregoing opinion prepared by Judge Burr and in the propositions of law as stated in the syllabus. As held in Hagert v. Hagert, 22 N.D. 290, 133 N.W. 1035, 38 L.R.A. (N.S.) 966, Ann. Cas. 1914B, 925, a husband has an inchoate interest to the extent of necessary support in any property of his wife, and this interest is, *Page 682 
of itself, sufficient to vest a court of equity with jurisdiction to fully administer relief to the husband as against the wife. And the statute, § 4405, Comp. Laws 1913, provides that "when divorce is granted, the court shall make such equitable distribution of the property of the parties thereto as may seem just and proper . . . and make such suitable allowances to the other party for support during life or for a shorter period as to the court may seem just, having regard to the circumstances of the parties respectively; . . ." Section 4406, Comp. Laws 1913, makes provision whereby the court may enforce the terms of any judgment rendered pursuant to § 4405, Comp. Laws 1913. Of course, owners of property own it subject to the laws of the jurisdiction wherein it is situated.
The instant action is one for divorce. The parties are both residents of the state and the defendant has property within the state. She departed from the state and personal service therein could not be had upon her. However, personal service of the summons and complaint was made upon her without the state pursuant to the provisions of § 7431, Comp. Laws 1913. This gave the court jurisdiction of the marital status, the subject matter of the action. The rights of either party in property within the jurisdiction of the court belonging to the other were incidental to the marital status. Since the court had power to adjudicate with respect to this status, it likewise had power to adjudicate matters incidental to it. Blackinton v. Blackinton,141 Mass. 432, 5 N.E. 830, 55 Am. Rep. 485; Sprague v. Sprague, 73 Minn. 474, 76 N.W. 268, 42 L.R.A. 419, 72 Am. St. Rep. 636; Reed v. Reed, 121 Ohio St. 188, 167 N.E. 684, 64 A.L.R. 1384; Closson v Closson, 30 Wyo. 1, 215 P. 485, 29 A.L.R. 1371.
The only question then is as to whether the allegations of the complaint were such as to reasonably apprise the defendant that the court would be called upon to adjudicate her husband's rights in her property that was within the jurisdiction of the court. See Fenton v. Minnesota Title Ins.  T. Co. 15 N.D. 365, 109 N.W. 363, 125 Am. St. Rep. 599. With respect to these rights the court had power to adjudicate to the same extent that it would have had under the allegations of the complaint had there been personal service upon her within the state. The test then, is whether, under the complaint, the court could properly order the judgment that was entered. *Page 683 
I am of the opinion that the allegations of the complaint were sufficient to apprise the defendant that the relief afforded by the judgment as entered was sought and might be granted. The complaint alleged the marriage of the parties; that both were residents of the state; the necessitous condition of the plaintiff; the value and character of the defendant's property within the state, with a general description of the same sufficient to apprise the defendant as to the property referred to; that the defendant had deserted the plaintiff and that the plaintiff was seeking a divorce and asking for alimony and suit money and for such other relief as might be just and equitable in the premises. Reasonably reading this complaint defendant could not but take notice, not only that she was being sued for a divorce, but also that the plaintiff sought to subject her property described in the complaint to any judgment he might obtain for suit money and support. There is no personal judgment for alimony. The judgment determines that the plaintiff is entitled to a dissolution of the marital relation and to support and suit money and that the property of the defendant within the jurisdiction of the court shall be charged with the allowances made by the court in favor of the plaintiff. Thus it was consonant with the allegations and prayer of the complaint. And the court, having jurisdiction both of the marital status and of the property of the parties in the state, acted within its power in ordering the judgment that was entered.
MORRIS, J., concurs.